 



EXHIBIT 10.1

EXECUTION COPY

PURCHASE AGREEMENT

dated as of October 29, 2003

between

VW CREDIT, INC.

and

VOLKSWAGEN PUBLIC AUTO LOAN SECURITIZATION, LLC

Purchase Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                  Page ARTICLE I  
DEFINITIONS AND USAGE
    1   SECTION 1.1    
Definitions
    1   SECTION 1.2    
Other Interpretive Provisions
    1   ARTICLE II  
PURCHASE
    2   SECTION 2.1    
Agreement to Sell and Contribute on the Closing Date
    2   SECTION 2.2    
Consideration and Payment
    2   ARTICLE III  
REPRESENTATIONS, WARRANTIES AND COVENANTS
    2   SECTION 3.1    
Representations and Warranties of VCI
    2   SECTION 3.2    
Representations and Warranties of VCI as to each Receivable
    3   SECTION 3.3    
Repurchase upon Breach
    4   SECTION 3.4    
Protection of Title
    4   SECTION 3.5    
Other Liens or Interests
    5   ARTICLE IV  
MISCELLANEOUS
    5   SECTION 4.1    
Transfers Intended as Sale; Security Interest
    5   SECTION 4.2    
Notices, Etc
    6   SECTION 4.3    
Choice of Law
    7   SECTION 4.4    
Headings
    7   SECTION 4.5    
Counterparts
    7   SECTION 4.6    
Amendment
    7   SECTION 4.7    
Waivers
    8   SECTION 4.8    
Entire Agreement
    8   SECTION 4.9    
Severability of Provisions
    8      SECTION 4.10    
Binding Effect; Assignability
    9      SECTION 4.11    
Acknowledgment and Agreement
    9      SECTION 4.12    
No Waiver; Cumulative Remedies
    9      SECTION 4.13    
Nonpetition Covenant
    9      SECTION 4.14    
Submission to Jurisdiction
    9  

              i   Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBITS

      Exhibit A   Form of Assignment Pursuant to Purchase Agreement   Schedule I
  Representations and Warranties With Respect to the Receivables

              ii   Purchase Agreement

 



--------------------------------------------------------------------------------



 



     THIS PURCHASE AGREEMENT is made and entered into as of October 29, 2003 (as
amended from time to time, this “Agreement”) by VW CREDIT, INC., a Delaware
corporation (“VCI”), and VOLKSWAGEN PUBLIC AUTO LOAN SECURITIZATION, LLC, a
Delaware limited liability company (the “Purchaser”).

WITNESSETH:

     WHEREAS, the Purchaser desires to purchase from VCI a portfolio of motor
vehicle receivables, including retail motor vehicle installment sales contracts
and/or installment loans that are secured by new and used automobiles and
light-duty trucks; and

     WHEREAS, VCI is willing to sell such portfolio of motor vehicle receivables
and related property to the Purchaser on the terms and conditions set forth in
this Agreement.

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

     SECTION 1.1 Definitions. Except as otherwise defined herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
herein are defined in Appendix A to the Sale and Servicing Agreement dated as of
the date hereof (as from time to time amended, supplemented or otherwise
modified and in effect, the “Sale and Servicing Agreement”) among Volkswagen
Auto Loan Enhanced Trust 2003-2, VCI, as servicer, the Purchaser, as seller, and
JPMorgan Chase Bank, as indenture trustee, which also contains rules as to usage
that are applicable herein.

     SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP; (b) terms defined in Article 9 of the UCC as in effect in the
relevant jurisdiction and not otherwise defined in this Agreement are used as
defined in that Article; (c) the words “hereof,” “herein” and “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular provision of this Agreement; (d) references to any Article, Section,
Schedule, Appendix or Exhibit are references to Articles, Sections, Schedules,
Appendices and Exhibits in or to this Agreement and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (e) the term “including” means “including without limitation”;
(f) except as otherwise expressly provided herein, references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; (g) references to any Person include
that Person’s successors and assigns; and (h) headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

                  Purchase Agreement

 



--------------------------------------------------------------------------------



 



ARTICLE II

PURCHASE

     SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the
terms and subject to the conditions set forth in this Agreement, VCI agrees to
transfer, assign, set over, sell and otherwise convey to the Purchaser without
recourse (subject to the obligations herein) on the Closing Date all of its
right, title and interest in, to and under the Receivables, the Collections
after the Cut-Off Date and the Related Security relating thereto, described in
an Assignment in the form of Exhibit A delivered on the Closing Date (the
“Purchased Assets”) having a Net Pool Balance as of the Cut-Off Date equal to
$1,354,290,044.71, which sale shall be effective as of the Cut-Off Date. The
transfer, assignment and conveyance made hereunder will not constitute and is
not intended to result in an assumption by the Purchaser of any obligation of
the applicable Originator to the Obligors, the Dealers or any other Person in
connection with the Receivables and the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.

     SECTION 2.2 Consideration and Payment. In consideration of the transfer of
the Purchased Assets conveyed to the Purchaser on the Closing Date, the
Purchaser shall pay in cash to VCI on such date an amount equal to
$1,252,864,145.87, and VCI elects to contribute to the Purchaser such Purchased
Assets as had an Outstanding Principal Balance equal to $101,425,898.84.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

     SECTION 3.1 Representations and Warranties of VCI. VCI makes the following
representations and warranties as of the Closing Date on which the Purchaser
will be deemed to have relied in acquiring the Purchased Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Purchased Assets to the
Purchaser, the conveyance of the Purchased Assets to the Issuer pursuant to the
Sale and Servicing Agreement and the Grant thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

     (a)  Existence and Power. VCI is a corporation validly existing and in good
standing under the laws of its state of organization and has, in all material
respects, all power and authority required to carry on its business as now
conducted. VCI has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of VCI to perform its obligations under the Transaction Documents or
affect the enforceability or collectibility of the Receivables or any other part
of the Purchased Assets.

     (b)  Authorization and No Contravention. The execution, delivery and
performance by VCI of each Transaction Document to which it is a party (i) have
been duly authorized by all necessary action on the part of VCI and (ii) do not
contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its organizational documents or (C) any material

              -2-   Purchase Agreement

 



--------------------------------------------------------------------------------



 



agreement, contract, order or other instrument to which it is a party or its
property is subject (other than violations of which do not affect the legality,
validity or enforceability of any of such agreements and which, individually or
in the aggregate, would not materially and adversely affect the transactions
contemplated by, or VCI’s ability to perform its obligations under, the
Transaction Documents).

     (c)  No Consent Required. No approval or authorization by, or filing with,
any Governmental Authority is required in connection with the execution,
delivery and performance by VCI of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Purchased Assets or would not materially and adversely affect the
ability of VCI to perform its obligations under the Transaction Documents.

     (d)  Binding Effect. Each Transaction Document to which VCI is a party
constitutes the legal, valid and binding obligation of VCI enforceable against
VCI in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws affecting creditors’ rights generally and,
if applicable, the rights of creditors of limited liability companies from time
to time in effect or by general principles of equity.

     (e)  No Proceedings. There are no actions, suits or proceedings pending or,
to the knowledge of VCI, threatened against VCI before or by any Governmental
Authority that (i) assert the invalidity or unenforceability of this Agreement
or any of the other Transaction Documents, (ii) seeking to prevent the issuance
of the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the other Transaction Documents, (iii) seeking any
determination or ruling that would materially and adversely affect the
performance by VCI of its obligations under this Agreement or any of the other
Transaction Documents, or (iv) relating to VCI that would materially and
adversely affect the federal or Applicable Tax State income, excise, franchise
or similar tax attributes of the Notes.

     (f)  Lien Filings. VCI is not aware of any material judgment, ERISA or tax
lien filings against VCI.

     SECTION 3.2 Representations and Warranties of VCI as to each Receivable.
VCI hereby makes the representations and warranties set forth on Schedule I as
to the Receivables transferred, assigned, set over, sold and otherwise conveyed
to the Purchaser on which such representations and warranties the Purchaser
relies in acquiring the Receivables. Such representations and warranties speak,
with respect to any Receivable, as of the Cut-Off Date, but shall survive the
sale of such Receivables to the Issuer under the Sale and Servicing Agreement,
and the Grant of the Receivables by the Issuer to the Indenture Trustee pursuant
to the Indenture. Notwithstanding any statement to the contrary contained herein
or in any other Transaction Document, VCI shall not be required to notify any
insurer with respect to any Insurance Policy obtained by an Obligor or to notify
any Dealer about any aspect of the transaction contemplated by the Transaction
Documents.

              -3-   Purchase Agreement

 



--------------------------------------------------------------------------------



 



     SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to the
Purchaser or VCI of a breach of any of the representations and warranties set
forth in Section 3.2 at the time such representations and warranties were made
which materially and adversely affects the interests of the Issuer or the
Noteholders, the party discovering such breach or receiving such notice shall
give prompt written notice thereof to the other party; provided that the failure
to give such notice shall not affect any obligation of VCI hereunder. If VCI
does not correct or cure such breach prior to the end of the Collection Period
which includes the 60th day (or, if VCI elects, an earlier date) after the date
that VCI became aware or was notified of such breach, then VCI shall purchase
any Receivable materially and adversely affected by such breach from the
Purchaser on the Payment Date following the end of such Collection Period. Any
such breach or failure will not be deemed to have a material and adverse effect
if such breach or failure does not affect the ability of the Purchaser (or its
assignee) to receive and retain timely payment in full on such Receivable. Any
such purchase by VCI shall be at a price equal to the Repurchase Price. In
consideration for such repurchase, VCI shall make (or shall cause to be made) a
payment to the Purchaser equal to the Repurchase Price by depositing such amount
into the Collection Account prior to 11:00 am, New York City time on such
Payment Date. Upon payment of such Repurchase Price by VCI, the Purchaser shall
release and shall execute and deliver such instruments of release, transfer or
assignment, in each case without recourse or representation, as shall be
reasonably necessary to vest in VCI or its designee any Receivable repurchased
pursuant hereto. It is understood and agreed that the obligation of VCI to
purchase any Receivable as described above shall constitute the sole remedy
respecting such breach available to the Purchaser.

     SECTION 3.4 Protection of Title.

     (a)  VCI shall authorize and file such financing statements and cause to be
authorized and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Purchaser under this Agreement in the Receivables.
VCI shall deliver (or cause to be delivered) to the Purchaser file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.

     (b)  VCI shall not change its name, identity, corporate structure or
jurisdiction of organization in any manner that would make any financing
statement or continuation statement filed by VCI in accordance with paragraph
(a) above “seriously misleading” within the meaning of Sections 9-506, 9-507 or
9-508 of the UCC, unless it shall have given the Purchaser at least five days’
prior written notice thereof and, to the extent necessary, shall have promptly
filed amendments to previously filed financing statements or continuation
statements described in paragraph (a) above.

     (c)  VCI shall give the Purchaser at least thirty days’ prior written
notice of any change of location of VCI for purposes of Section 9-307 of the UCC
and shall have taken all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary or
advisable in the opinion of the Purchaser to amend all previously filed
financing statements or continuation statements described in paragraph
(a) above.

              -4-   Purchase Agreement

 



--------------------------------------------------------------------------------



 



     (d)  VCI shall maintain (or shall cause its Sub-Servicer to maintain)
accounts and records as to each Receivable accurately and in sufficient detail
to permit (i) the reader thereof to know at any time the status of such
Receivable, including payments and recoveries made and payment owing (and the
nature of each) and (ii) reconciliation between payments or recoveries on (or
with respect to) each Receivable and the amounts from time to time deposited in
the Collection Account in respect of such Receivable.

     (e)  VCI shall maintain (or shall cause its Sub-Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Purchaser (or any subsequent assignee of the Purchaser) in such Receivable and
that such Receivable is owned by such Person. Indication of such Person’s
interest in a Receivable shall not be deleted from or modified on such computer
systems until, and only until, the related Receivable shall have been paid in
full or repurchased.

     (f)  If at any time VCI shall propose to sell, grant a security interest in
or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, VCI shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Purchaser (or any subsequent
assignee of the Purchaser).

     SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants
of security interests pursuant to this Agreement and the other Transaction
Documents, VCI shall not sell, pledge, assign or transfer the Receivables or
other property transferred to the Purchaser to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and VCI shall defend the right, title and interest of
the Purchaser in, to and under such Receivables or other property transferred to
the Purchaser against all claims of third parties claiming through or under VCI.

ARTICLE IV

MISCELLANEOUS

     SECTION 4.1 Transfers Intended as Sale; Security Interest.

     (a)  Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales and transfers rather than pledges or assignments of only a
security interest and shall be given effect as such for all purposes. It is
further the intention of the parties hereto that the Receivables and related
Purchased Assets shall not be part of VCI’s estate in the event of a bankruptcy
or insolvency of VCI. The sales and transfers by VCI of the Receivables and
related Purchased Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, VCI, except as otherwise
specifically provided herein. The limited rights of recourse specified herein
against VCI are intended to provide a remedy for breach of representations and
warranties relating to the condition of the property sold, rather than to the
collectibility of the Receivables.

              -5-   Purchase Agreement

 



--------------------------------------------------------------------------------



 



     (b)  Notwithstanding the foregoing, in the event that the Receivables and
other Purchased Assets are held to be property of VCI, or if for any reason this
Agreement is held or deemed to create indebtedness or a security interest in the
Receivables and other Purchased Assets, then it is intended that:



       (i) This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York Uniform Commercial Code and the
Uniform Commercial Code of any other applicable jurisdiction;          (ii) The
conveyances provided for in Section 2.1 shall be deemed to be a grant by VCI of,
and VCI hereby grants to the Purchaser, a security interest in all of its right
(including the power to convey title thereto), title and interest, whether now
owned or hereafter acquired, in and to the Receivables and other Purchased
Assets, to secure such indebtedness and the performance of the obligations of
VCI hereunder;          (iii) The possession by the Purchaser or its agent of
the Receivable Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York Uniform Commercial Code and the Uniform Commercial Code of any other
applicable jurisdiction; and          (iv) Notifications to persons holding such
property, and acknowledgments, receipts or confirmations from persons holding
such property, shall be deemed to be notifications to, or acknowledgments,
receipts or confirmations from, bailees or agents (as applicable) of the
Purchaser for the purpose of perfecting such security interest under applicable
law.

     SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, and addressed in each case as follows: (i) if to the Issuer, c/o The
Bank of New York (Delaware), P.O. Box 6873, White Clay Center, Route 273,
Newark, Delaware 19714, Attention: Kris Gullo, with a copy to the Administrator,
at 3800 Hamlin Road, Auburn Hills, Michigan 48326 (telecopier no.
(248) 754-5360), Attention: General Counsel, with a copy to VW Credit, Inc., at
3800 Hamlin Road, Auburn Hills, Michigan 48326 (telecopier no. (248) 754-5360),
Attention: Treasurer, with a copy to the Indenture Trustee, at 4 New York Plaza,
6th Floor, New York, New York 10004-2477 (telecopier no. (212) 623-5932),
Attention: ITS Structured Finance Administration – Volkswagen Auto Loan Enhanced
Trust 2003-2; (ii) if to the Indenture Trustee, at 4 New York Plaza, 6th Floor,
New York, New York 10004-2477 (telecopier no. (212) 623-5932), Attention: ITS
Structured Finance Administration – Volkswagen Auto Loan Enhanced Trust 2003-2;
(iii) if to the Purchaser, at 3800 Hamlin Road, Auburn Hills, Michigan 48326
(telecopier no. (248) 754-5360), Attention: Treasurer; (iv) if to the Servicer,
at 3800 Hamlin Road, Auburn Hills, Michigan 48326 (telecopier no.
(248) 754-5360), Attention: Treasurer, with a copy to VW Credit, Inc., at 3800
Hamlin Road, Auburn Hills, Michigan 48326 (telecopier no. (248) 754-5360),
Attention: Treasurer; (v) if to VCI, at 3800 Hamlin Road, Auburn Hills, Michigan
48326 (telecopier no. (248) 754-5360), Attention: Treasurer, with a copy to VW
Credit, Inc., at 3800

              -6-   Purchase Agreement

 



--------------------------------------------------------------------------------



 



Hamlin Road, Auburn Hills, Michigan 48326 (telecopier no. (248) 754-5360),
Attention: General Counsel; (vi) if to Moody’s, to Moody’s Investors Service,
Inc., 99 Church Street, New York, New York 10007 (telecopier no. (212)
298-7139), Attention: ABS Monitoring Group; (vii) if to Standard & Poor’s, to
Standard & Poor’s Ratings Services, 55 Water Street, New York, New York 10041
(telecopier no. (212) 438-2664), Attention: Asset Backed Surveillance Group; or
(viii) at such other address as shall be designated by any of the foregoing in a
written notice to the other parties hereto. Any notice required or permitted to
be mailed to a Noteholder shall be given by first class mail, postage prepaid,
at the address of such Noteholder as shown in the Note Register. Delivery shall
occur only upon receipt or reported tender of such communication by an officer
of the recipient entitled to receive such notices located at the address of such
recipient for notices hereunder; provided, however, that any notice to a
Noteholder mailed within the time prescribed in this Agreement shall be
conclusively presumed to have been duly given, whether or not the Noteholder
shall receive such notice.

     SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

     SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

     SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

     SECTION 4.6 Amendment.

     (a)  Any term or provision of this Agreement may be amended by VCI and the
Purchaser without the consent of the Indenture Trustee, any Noteholder, the
Issuer or the Owner Trustee; provided that such amendment shall not, as
evidenced by an Opinion of Counsel delivered to the Indenture Trustee materially
and adversely affect the interests of the Noteholders.

     (b)  Any term or provision of this Agreement may be amended by VCI and the
Purchaser without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person to add, modify or eliminate any
provisions as may be necessary or advisable in order to enable VCI, the
Purchaser or any of their Affiliates to comply with or obtain more favorable
treatment under any law or regulation or any accounting rule or principle, it
being a condition to any such amendment that the Rating Agency Condition shall
have been satisfied.

     (c)  This Agreement may also be amended from time to time by VCI and the
Purchaser, with the consent of the Holders of Notes evidencing not less than a
majority of the

              -7-   Purchase Agreement

 



--------------------------------------------------------------------------------



 



aggregate principal amount of the Outstanding Notes, voting as a single class,
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders. It will not be necessary for the consent
of Noteholders to approve the particular form of any proposed amendment or
consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders provided for in this Agreement) and of evidencing the authorization
of the execution thereof by Noteholders will be subject to such reasonable
requirements as the Indenture Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.

     (d)  Prior to the execution of any such amendment, VCI shall provide
written notification of the substance of such amendment to each Rating Agency;
and promptly after the execution of any such amendment or consent, VCI shall
furnish a copy of such amendment or consent to each Rating Agency and the
Indenture Trustee.

     (e)  Prior to the execution of any amendment to this Agreement, the
Purchaser, the Owner Trustee and the Indenture Trustee shall be entitled to
receive and conclusively rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which adversely affects the
Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement.

     SECTION 4.7 Waivers. No failure or delay on the part of the Purchaser, the
Servicer, VCI, the Issuer or the Indenture Trustee in exercising any power or
right hereunder (to the extent such Person has any power or right hereunder)
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Purchaser or
VCI in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Purchaser under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

     SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

     SECTION 4.9 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

              -8-   Purchase Agreement

 



--------------------------------------------------------------------------------



 



     SECTION 4.10 Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as the parties hereto
shall agree.

     SECTION 4.11 Acknowledgment and Agreement. By execution below, VCI
expressly acknowledges and consents to the sale of the Purchased Assets and the
assignment of all rights and obligations of VCI related thereto by the Purchaser
to the Issuer pursuant to the Sale and Servicing Agreement and the Grant of a
security interest in the Receivables and the other Purchased Assets by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders. In addition, VCI hereby acknowledges and agrees that for so long as
the Notes are outstanding, the Indenture Trustee will have the right to exercise
all powers, privileges and claims of the Purchaser under this Agreement.

     SECTION 4.12 No Waiver; Cumulative Remedies. The remedies herein provided
are cumulative and not exclusive of any remedies provided by law.

     SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to
the date which is one year and one day after payment in full of all obligations
of each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.

     SECTION 4.14 Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally:

     (a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

     (b)  consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding

              -9-   Purchase Agreement

 



--------------------------------------------------------------------------------



 



in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

     (c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.2; and

     (d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

[Remainder of Page Intentionally Left Blank]

              -10-   Purchase Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first written above.

              VW CREDIT, INC.               By:   /s/ Kevin Kelly        

--------------------------------------------------------------------------------

    Name:   Kevin Kelly     Title:   President               By:   /s/ Allen L.
Strang        

--------------------------------------------------------------------------------

    Name:   Allen L. Strang     Title:   Secretary               VOLKSWAGEN
PUBLIC AUTO LOAN SECURITIZATION,
LLC               By:   /s/ Peter Schupp        

--------------------------------------------------------------------------------

    Name:   Peter Schupp     Title:   President               By:   /s/ LeSha A.
Thorpe        

--------------------------------------------------------------------------------

    Name:   LeSha A. Thorpe     Title:   Assistant Treasurer

              S-1   Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF
ASSIGNMENT PURSUANT TO PURCHASE AGREEMENT

     For value received, in accordance with the Purchase Agreement dated as of
October 29, 2003, between VW Credit, Inc., a Delaware corporation (“VCI”), and
Volkswagen Public Auto Loan Securitization, LLC, a Delaware limited liability
company (the “Purchaser”) (the “Agreement”), on the terms and subject to the
conditions set forth in the Agreement, VCI agrees to transfer, assign, set over,
sell and otherwise convey to the Purchaser on the Closing Date, all of its
right, title and interest in, to and under the Receivables set forth on the
schedule of Receivables delivered by VCI to the Purchaser on the date hereof
(such schedule, the “Schedule of Receivables”), and the Collections after the
Cut-Off Date and the Related Security relating thereto, which sale shall be
effective as of the Cut-Off Date.

     The foregoing sale does not constitute and is not intended to result in any
assumption by the Purchaser of any obligation of the undersigned to the
Obligors, insurers or any other Person in connection with the Receivables, any
insurance policies or any agreement or instrument relating to any of them.

     This assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Agreement and is governed by the Agreement.

     Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Agreement.

[Remainder of page intentionally left blank]

              A-1   Purchase Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of October 29, 2003.

          VW CREDIT, INC.           By:

--------------------------------------------------------------------------------

    Name:     Title:           By:

--------------------------------------------------------------------------------

    Name:     Title:

              A-2   Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES



(a)   Characteristics of Receivables. Each Receivable:



  (i)   has been fully and properly executed by the Obligor thereto;     (ii)  
has either (A) been originated by a Dealer in the ordinary course of such
Dealer’s business to finance the retail sale by a Dealer of the related Financed
Vehicle and has been purchased by the applicable Originator in the ordinary
course of its respective business or (B) has been originated or acquired
directly by the applicable Originator in accordance with its customary
practices;     (iii)   as of the Closing Date is secured by a first priority
validly perfected security interest in the Financed Vehicle in favor of the
applicable Originator, as secured party, or all necessary actions have been
commenced that would result in a first priority security interest in the
Financed Vehicle in favor of the applicable Originator, as secured party, which
security interest, in either case, is assignable and has been so assigned (x) by
VW Bank to VCI, if such Receivable was originated by VW Bank, (y) by VCI to the
Purchaser and (z) by the Purchaser to the Issuer;     (iv)   contains customary
and enforceable provisions such that the rights and remedies of the holder
thereof are adequate for realization against the collateral of the benefits of
the security;     (v)   provides, at origination, for level monthly payments
which fully amortize the initial Outstanding Principal Balance over the original
term; provided that the amount of the first or last payment may be different but
in no event more than three times the level monthly payment;     (vi)   provides
for interest at the Contract Rate specified in the Schedule of Receivables; and
    (vii)   was originated in the United States.



(b)   Individual Characteristics. Each Receivable has the following individual
characteristics as of the Cut-Off Date:



  (i)   each Receivable is secured by a new or used automobile or light-duty
truck;     (ii)   each Receivable has a Contract Rate of no less than 0.00% and
not more than 20.00%;

              Schedule I-1   Schedule I to the Purchase Agreement

 



--------------------------------------------------------------------------------



 





  (iii)   each Receivable had an original term to maturity of not more than
72 months and not less than 12 months and each Receivable has a remaining term
to maturity, as of the Cut-Off Date, of 2 months or more;     (iv)   each
Receivable had an original Outstanding Principal Balance less than or equal to
$125,000;     (v)   each Receivable has an Outstanding Principal Balance as of
the Cut-Off Date of greater than or equal to $1,100;     (vi)   no Receivable
has a scheduled maturity date later than August 20, 2009;     (vii)   no
Receivable was more than 30 days past due as of the Cut-Off Date;     (viii)  
as of the Cut-off Date, no Receivable was noted in the records of VCI or the
Servicer as being the subject of any pending bankruptcy or insolvency
proceeding;     (ix)   no Receivable is subject to a force-placed Insurance
Policy on the related Financed Vehicle;     (x)   each Receivable is a Simple
Interest Receivable;     (xi)   each of the Receivables were selected using
selection procedures that were not known or intended by VCI or the Servicer to
be adverse to the Purchaser; and     (xii)   the Dealer of the Financed Vehicle
has no participation in, or other right to receive, any proceeds of such
Receivable.



(c)   Schedule of Receivables. The information with respect to a Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.   (d)  
Compliance with Law. The Receivable complied at the time it was originated or
made, in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, including, to the extent
applicable, usury laws, the Federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Federal Trade Commission
Act, the Fair Debt Collection Practices Act, the Fair Credit Billing Act, the
Magnuson-Moss Warranty Act, Federal Reserve Board Regulations B and Z, the
Soldiers’ and Sailors’ Civil Relief Act of 1940, state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and any other
consumer credit, equal opportunity and disclosure laws applicable to that
Receivable.   (e)   Binding Obligation. The Receivable constitutes the legal,
valid and binding payment obligation in writing of the Obligor, enforceable in
all respects by the holder thereof in accordance with its terms, subject, as to
enforcement, to applicable bankruptcy, insolvency, reorganization, liquidation
or other similar laws and equitable principles relating to or affecting the
enforcement of creditors’ rights generally.

              Schedule I-2   Schedule I to the Purchase Agreement

 



--------------------------------------------------------------------------------



 





(f)   Receivable in Force. The Receivable has not been satisfied, subordinated
or rescinded nor has the related Financed Vehicle been released from the lien
granted by the Receivable in whole or in part.   (g)   No Waiver. As of the
Cut-Off Date, no provision of a Receivable has been waived.   (h)   No Default.
Except for payment delinquencies continuing for a period of not more than
30 days as of the Cut-Off Date, the records of the Servicer did not disclose
that any default, breach, violation or event permitting acceleration under the
terms of the Receivable existed as of the Cut-Off Date or that any continuing
condition that with notice or lapse of time, or both, would constitute a
default, breach, violation or event permitting acceleration under the terms of
the Receivable had arisen as of the Cut-Off Date.   (i)   Insurance. The
Receivable requires the Obligor thereunder to insure the Financed Vehicle under
a physical damage insurance policy.   (j)   No Government Obligor. The Obligor
on the Receivable is not the United States of America or any state thereof or
any local government, or any agency, department, political subdivision or
instrumentality of the United States of America or any state thereof or any
local government.   (k)   Assignment. No Receivable has been originated in, or
is subject to the laws of, any jurisdiction under which the sale, transfer,
assignment, conveyance or pledge of such Receivable would be unlawful, void, or
voidable. VCI has not entered into any agreement with any Obligor that
prohibits, restricts or conditions the assignment of the related Receivable.  
(l)   Good Title. It is the intention of VCI that the sale, transfer, assignment
and conveyance herein contemplated constitute an absolute sale, transfer,
assignment and conveyance of the Receivables and that the Receivables not be
part of VCI’s estate in the event of the filing of a bankruptcy petition by or
against the Purchaser under any bankruptcy law. No Receivable has been sold,
transferred, assigned, conveyed or pledged to any Person other than pursuant to
the Transaction Documents. As of the Closing Date, and immediately prior to the
sale and transfer herein contemplated, VCI had good and marketable title to
Receivable free and clear of all Liens, and, immediately upon the sale and
transfer thereof, the Purchaser will have good and marketable title to each
Receivable, free and clear of all Liens (other than Permitted Liens).   (m)  
Filings. All filings (including, without limitation, UCC filings) necessary in
any jurisdiction to give the Issuer a first priority, validly perfected
ownership interest in the Receivables (other than the Related Security with
respect thereto), and to give the Indenture Trustee a first priority perfected
security interest therein, will be made within ten days of the Closing Date.  
(n)   Priority. The Receivable is not pledged, assigned, sold, subject to a
security interest, or otherwise conveyed other than pursuant to the Transaction
Documents. VCI has not authorized the filing of and is not aware of any
financing statements against VCI or the

              Schedule I-3   Schedule I to the Purchase Agreement

 



--------------------------------------------------------------------------------



 





    Purchaser that include a description of collateral covering the Receivables
other than any financing statement relating to security interests granted under
the Transaction Documents or that have been terminated. The Purchase Agreement
creates a valid and continuing security interest in the Receivable (other than
the Related Security with respect thereto) in favor of the Purchaser which
security interest is prior to all other Liens (other than Permitted Liens) and
is enforceable as such against all other creditors of and purchasers and
assignees from the Purchaser.   (o)   Characterization of Receivables. Each
Receivable constitutes either “tangible chattel paper”, an “account”, a
“promissory note” or a “payment intangible”, each as defined in the UCC.   (p)  
One Original. There is only one original executed copy of each Receivable in
existence. The Servicer (or its agent) has possession of such original. If such
original has been marked, then such original does not have any marks or
notations indicating that it has been pledged, assigned or otherwise conveyed to
any Person other than to a party to the Transaction Documents.   (q)   No
Defenses. VCI has no knowledge either of any facts which would give rise to any
right of rescission, set-off, counterclaim or defense, or of the same being
asserted or threatened, with respect to any Receivable.   (r)   No Repossession.
As of the Cut-Off Date, no Financed Vehicle shall have been repossessed.

              Schedule I-4   Schedule I to the Purchase Agreement

 